REQUESTED BY: Senator Martin R. Kahle State Capitol Lincoln, Nebraska 68509
Dear Senator Kahle:
You have requested the opinion of this office regarding L.B. 407 which would amend Neb.Rev.Stat. § 82-118 (Reissue 1976). Said statute presently authorizes the Nebraska State Historical Society to perform all acts necessary on behalf of the State of Nebraska to carry out the purposes and objectives of an Act of Congress entitled An Act to establish a program for the preservation of additional historic properties throughout the Nation, approved October 15, 1966, P.L. 89-665, 89th Cong. L.B. 407 would add the language, `as amended as of January 1, 1981,' to the description of this congressional enactment. You have inquired whether the changes proposed by L.B. 407 are necessary in order for the Nebraska State Historical Society to continue participating in this historic preservation program.
P.L. 96-515, 96th Cong., 2nd Session, the National Historic Preservation Act Amendments of 1980, effective upon the President's signature on December 12, 1980, provides for significant changes in the historic preservation programs. Many of these modifications are directed at the nature and extent of state participation in the national historic preservation program.
Since, by its terms, § 82-118 directs the society to participate in the national program as it was established by the congressional enactment of 1966, without the amendment proposed by L.B. 407, in our opinion, serious questions would exist regarding the society's authority to participate in those programs established or modified by the federal act of 1980.
Very truly yours, PAUL L. DOUGLAS Attorney General Lynne Fritz Assistant Attorney General